Citation Nr: 1123168	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  97-23 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee and leg disability.

2.  Entitlement to service connection for right ear hearing loss, to include as secondary to service-connected left ear hearing loss.  

3.  Entitlement to an increased rating for service-connected headaches, migraine and tension type, evaluated as noncompensable (0 percent disabling) prior to December 24, 2003, and as 30 percent disabling thereafter.  

4.  Entitlement to an increased rating for service-connected bilateral pes planus, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to June 1971.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the RO).  

In June 2002, the RO denied a claim for service connection for left ear hearing loss.  In January 2003, November 2004, and August 2006, the Board remanded the claim for additional development.  In May 2008, the Board denied the claim.

The Veteran appealed to the United States Court of Appeals for Veterans Claims ("Court").  In December 2010, the Court issued a Memorandum Decision that vacated portions of the Board's May 2008 decision. 

In July 2007, the RO determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a right knee and leg disability, and denied claims for increased ratings for service-connected headaches, migraine and tension type, evaluated as noncompensable, and bilateral pes planus, evaluated as 30 percent disabling.  In September 2008, the RO increased the Veteran's rating for his headaches to 30 percent, with an effective date of December 24, 2003.  Since this increase did not constitute a full grant of the benefits sought, the increased initial rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With regard to the claim for service connection for left ear hearing loss, the appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1) (2010).  Further, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal. 38 C.F.R. § 19.37(a) (2010).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c) (2010).  

In this case, subsequent to the Board's May 2008 decision, a considerable amount of medical evidence has been associated with the Veteran's claims files, to include a June 2009 VA audiological examination report.  The RO has not yet had the opportunity to review this evidence, and a supplemental statement of the case has not yet been issued based on this evidence.  Accordingly, a remand for RO consideration of this evidence in the first instance, and an issuance of a supplemental statement of the case, as appropriate, is warranted.  

With regard to the claims that new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee and leg disability, and the claims for increased ratings, these claims were denied in an RO rating decision, dated in July 2007.  That same month, a timely notice of disagreement was received, and in January 2008, a statement of the case was issues.  A timely substantive appeal was received that same month.  In September 2008, the RO increased the Veteran's rating for his headaches to 30 percent, with an effective date of December 24, 2003.  That same month, the RO issued a supplemental statement of the case (SSOC) on the issues of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for a right knee and leg disability, and an increased rating for bilateral pes planus.  

Subsequent to the issuance of the September 2008 SSOC, and the RO's September 2008 rating decision, a considerable amount of medical evidence has been associated with the Veteran's claims files.  It does not appear that these issues were certified for appeal at the time of the Board's May 2008 decision, and they were not adjudicated at that time.  In any event, the RO has not yet had the opportunity to review this evidence, and a SSOC has not yet been issued based on this evidence.  Accordingly, a remand for RO consideration of this evidence in the first instance, and an issuance of a SSOC, as appropriate, is warranted.  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claims that new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee and leg disability, the claim for service connection for right ear hearing loss, to include as secondary to service-connected left ear hearing loss, the claim for an increased rating for service-connected headaches, migraine and tension type, evaluated as noncompensable prior to December 24, 2003, and as 30 percent disabling thereafter, and the claim for an increased rating for service-connected bilateral pes planus, currently evaluated as 30 percent disabling , with consideration of all evidence received since the Board's May 2008 decision (left ear hearing loss), and September 2008 (the new and material claim, and the increased rating claims).  If the any of the determinations remains unfavorable to the Veteran, he and his representative must be provided with a supplemental statement of the case that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


